Case 1:11-cv-01251-CFC Document 78 Filed 09/21/20 Page 1 of 4 PageID #: 10066



                     IN THE UNITED STATES DISTRICT COURT

                         FOR 1HE DISTRICT OF DELAWARE

MILTON TAYLOR,

      Petitioner,

      V.                                        Civ. Act. No. 11-1251-CFC

CLAIRE DEMATTEIS, Commissioner,
Delaware Department of Correction,
and ROBERT MAY, Warden,

      Respondents.




                                    MEMORANDUM



I.    BACKGROUND

       In March 2001, a Delaware Superior Court jury convicted Petitioner Milton Taylor

("Petitioner") of capital murder. (D.I. 11 at 4) The Superior Court sentenced Petitioner

to death on April 5, 2001. Id. In February 2012, the Court granted Petitioner leave to

proceed in forma pauperis and appointed the Federal Public Defender's Office ("FPDO")

and its Capital Habeas Unit ("CHU") to represent Petitioner in the instant federal habeas

proceeding.

      Now, in September 2020, the combination of certain circumstances has left the

FPDO unable to continue to represent Petitioner in the pending habeas matter. (D.I. 77

at 2- 3) As a result, the FPDO seeks leave to withdraw from further representation of

Petitioner, and asks that the Court appoint substitute, qualified, and experienced
Case 1:11-cv-01251-CFC Document 78 Filed 09/21/20 Page 2 of 4 PageID #: 10067



habeas counsel to represent Petitioner under the Criminal Justice Act of 1964, 18

U.S.C. § 3006A ("CJA") and the District of Delaware's CJA Plan. (D.I. 77 at 3)

More specifically, the FPDO asks the Court to appoint Ms. Tiffani Hurst, Esquire to

represent Petitioner. Attorney Hurst has been primarily responsible for handling

Petitioner's habeas petition since October 2018, she is the former chief of the FPDO's

CHU, and she is a seasoned capital and non-capital habeas litigator. (D.I. 77 at 3)

Attorney Hurst is retiring from the FPDO effective September 26, 2020, but she has

agreed to represent Petitioner if appointed. (D.I. 77 at 2-3) Attorney Hurst is not a

member of this District's CJA Panel.

II.     DISCUSSION

        Although a habeas petitioner does not have a constitutional or statutory right to

an attorney in a federal habeas proceeding, 1 a district court may seek legal

representation by counsel for a petitioner who demonstrates "special circumstances

indicating the likelihood of substantial prejudice to [the petitioner] resulting ... from [the

petitioner's] probable inability without such assistance to present the facts and legal

issues to the court in a complex but arguably meritorious case." Tabron v. Grace, 6

F.3d 147, 154 (3d Cir.1993); 18 U.S.C. § 3006A(a)(2)(B)(representation by counsel may

be provided for a financially eligible petitioner when a court determines that the

"interests of justice so require"). Notably, the United States District Court for the District

of Delaware has adopted a Plan for Furnishing Representation in Federal Court for any

Person Financially Unable to Obtain Adequate Representation in Accordance with the



1See   Coleman v. Thompson, 501 U.S. 722, 752 (1991).
                                         2
Case 1:11-cv-01251-CFC Document 78 Filed 09/21/20 Page 3 of 4 PageID #: 10068




CJA ("CJA Plan"). The Delaware CJA Plan provides for the establishment of the

Federal Public Defender Organization and for a separate panel of private attorneys

known as the CJA Panel. See Delaware CJA Plan at §§ V and VI. The CJA Panel

attorneys are available for appointment as counsel in habeas corpus proceedings filed

pursuant to 28 U.S.C. § 2254, and the Delaware CJA Plan sets forth criteria for

membership on the CJA Panel and the appointment process. See Delaware CJA Plan

at§§ IV(A)(1 )(i), (2)(b); IV(B,)(C),(D); VI; VII.

       The Delaware CJA Plan also allows for the appointment of counsel not on the

CJA Panel "in exceptional circumstances." Delaware CJA Plan at§ Vll(C). Section VII

(C) provides, in relevant part:


               When the district judge presiding over a case[ ... ] determines
               that the appointment of an attorney, who is not a member of
               the CJA panel, is in the interest of justice, judicial economy,
               or continuity of representation, or there is some other
               compelling circumstance warranting his or her appointment,
               the attorney may be admitted to the CJA panel pro hac vice
               and appointed to represent the CJA defendant. Consideration
               for preserving the integrity of the panel selection process
               suggests that such appointments should be made only in
               exceptional circumstances. Further, the attorney, who may or
               may not maintain an office in the District, should possess such
               qualities as would qualify him or her for admission to the
               District's CJA panel in the ordinary course of panel selection.
Delaware CJA Plan at § VII (C).

       As an initial matter, the Court grants the Motion for Leave to File Sealed Motion

to Withdraw Federal Public Defender and the Office of the Federal Public Defender as

Counsel and to Appoint Substitute Counsel. (0.1. 73) In turn, based on the assertions in

the Motion to Withdraw/Substitute Counsel, the Court finds that exceptional


                                                 3
Case 1:11-cv-01251-CFC Document 78 Filed 09/21/20 Page 4 of 4 PageID #: 10069




circumstances are present in this case warranting the appointment of Attorney Hurst.

The case is complex, and Attorney Hurst is already familiar with the issues because she

has represented Petitioner for approximately two years. (0.1. 77 at 3) In addition, she

has considerable experience in both capital and non-capital litigation. Given her

familiarity with Petitioner, the complexity of the case, and her qualifications, the Court

finds that the interests of justice, judicial economy, and continuity in representation

warrant the appointment of Attorney Hurst to represent Petitioner in this proceeding.

Ill.   CONCLUSION

       For the reason set forth above, the Court will grant: (1) the Motion for Leave to

File Sealed Motion for the Federal Public Defender and FPDO to Withdraw as Counsel

and for the Appointment of Substitute Counsel (D.I. 76); and (2) the Motion for the

Federal Public Defender and FPDO to Withdraw as Counsel and for the Appointment of

Substitute Counsel (0.1. 77). Consequently, the Court will appoint Attorney Tiffani Hurst

to represent Petitioner, effective October 1, 2020. A separate Order will be entered.




Dated: September 21, 2020
                                                  United States




                                             4
